Parker, J.
This is an appeal by the defendant from orders of the superior court requiring him to pay to his wife temporary support money and an order adjudging him to be in contempt for failure to pay the same, which orders were entered in a divorce action prosecuted against him by his wife, Elizabeth Marie Surry. The case was before us, but involving other questions, in State ex rel. Surry v. Superior Court, 74 Wash. 689, 134 Pac. 178.
On June 14, 1913, the superior court entered an order requiring appellant to pay to respondent on Monday of each week, commencing on Monday, June 16, 1913, ten dollars. Ten dollars had become due to respondent from appellant upon a prior order of a similar nature. The order of June 14 required appellant to pay additional sums as attorney’s fees on and after July 1, 1913; but with these we have nothing to do in this cause, since appellant is not adjudged in contempt for failure to pay any sums falling due after June 30. On June 30, upon order to show cause and a hearing had thereon, appellant was adjudged to be in contempt be*371cause of his failure to make payments accruing on and prior to that date, which then amounted to the sum of $40. The order adjudging him in contempt, omitting recitals, reads as follows:
“It is considered and the court does hereby order, adjudge and decree that defendant be and he is hereby declared to be in contempt of court for failing and refusing to pay to plaintiff alimony heretofore ordered by the court to be paid and unless defendant purge himself of said contempt and pay said alimony within twenty-four hours, he shall be arrested and confined in the jail of King county, Washington, until further order of this court.”
Several contentions are made by counsel for appellant, but we think the only one calling for particular mention is that the evidence does not warrant adjudging appellant in contempt, in that he has purged himself thereof by showing his inability to pay as ordered. We have read all of the evidence brought here in the statement of facts, and are unable to agree with this contention. We deem it sufficient to say that the evidence fully warranted the court in concluding that respondent is a man in good health, near, if not past, middle life; that he is engaged in private detective work, is apparently experienced in that work and earns at least $60 per month, which amount he had earned for some time previous. We have noticed that the total amount appellant was required to pay in order to purge himself of contempt is only $40. His bringing of this case here plainly shows, by the size of the record and his brief, that there was much more than that amount of expense incurred therein. We are clearly of the opinion that, under all the circumstances, the trial court did not abuse its discretion in entering its order looking to the enforcement of payment of this $40, by attachment and contempt proceedings. There is a vast amount of material in the statement of facts that is of little aid and wholly foreign to the solution of the real question here presented. Indeed, it would seem that the cause could have been *372tried upon the merits with the effort here expended. We deem it unprofitable to review the cause in greater detail. Croft v. Croft, 77 Wash. 620, 138 Pac. 6, is in harmony with the conclusion reached in this case.
The orders appealed from are affirmed.
Crow, C. J., Morris, and Mount, JJ., concur.